         Case 3:20-cr-00389-DCG Document 42 Filed 02/18/20 Page 1 of 1


                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                              EL PASO DIVISION

USA                                              §
                                                 §
vs.                                              §      NO: EP:20-CR-00389(1)-DCG
                                                 §
(1) PATRICK WOOD CRUSIUS                         §

                                     DETENTION ORDER

       On this date a hearing was scheduled on the Government's Motion to Detain Defendant

Without Bond. Prior to the hearing, counsel for the Defendant announced to the Court that the

Defendant did not contest the Government's Motion.

       Accordingly, the Court finds that there are no conditions of release that will reasonably

assure the appearance of the Defendant.

       It is therefore ORDERED that the Defendant be detained without bond and the Defendant

is hereby committed to the custody of the Attorney General for confinement in a corrections

facility separate, to the extent practicable, from persons awaiting or serving sentences or being

held in custody pending appeal.

       It is further ORDERED that the Defendant shall be afforded a reasonable opportunity for

private consultation with counsel.

       It is further ORDERED that on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

Defendant is confined shall deliver the Defendant to a United States Marshal for the purpose of

appearing in connection with any court proceeding.


       SIGNED AND ENTERED this 18th day of February, 2020.


                                                     ______________________________
                                                     MIGUEL A. TORRES
                                                     UNITED STATES MAGISTRATE JUDGE
